Citation Nr: 9921058	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  92-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to service 
connection for a left knee disorder claimed as secondary to the 
service-connected left ankle disability.  

2.  Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to service 
connection for a left shoulder disorder claimed as secondary to 
the service-connected left ankle disability.

3.  Entitlement to service connection for a right shoulder 
disorder claimed as secondary to the service-connected left ankle 
disability.  

4.  Entitlement to service connection for a low back disorder 
claimed as secondary to the service-connected left ankle 
disability.  

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1942 to February 1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions beginning in September 1991 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The case returns to the Board following remands to the RO in 
March 1994, March 1996, and December 1996.  

The issues of entitlement to a disability rating greater than 20 
percent for left ankle chronic synovitis with degenerative joint 
disease is not before the Board.  Although the veteran submitted 
a notice of disagreement with the June 1996 rating decision, 
there is no substantive appeal of record.  In addition, his 
October 1997 hearing testimony was taken more than 60 days after 
the issuance of the June 1997 supplemental statement of the case 
that addressed the rating issue.  Therefore, the hearing 
testimony may not be accepted as timely in lieu of a written 
substantive appeal.  See 38 U.S.C.A. § 7105(d)(3) and 38 U.S.C.A. 
§ 20.302(b) (a substantive appeal is timely if it is received 
within one year of the date the veteran was notified of the 
denial of his claim, or within 60 days after the statement of the 
case was issued, whichever period is later).  

In addition, there is no issue before the Board concerning the 
rating for the veteran's service-connected skin disorder.  In a 
March 1996 decision, the Board denied entitlement to a rating 
greater than 50 percent.  The veteran did not appeal that 
decision and did not submit a later claim for an increase.  

The Board notes that in June 1999 the veteran cancelled his 
request for a hearing before a member of the Board.  

The issue of entitlement to TDIU is addressed in the REMAND part 
of the decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.  

2.  The RO denied entitlement to service connection for disorders 
of the left shoulder and left knee in a November 1989 rating 
decision.  In a November 1990 decision on appeal, the Board also 
denied each claim.  The veteran was notified of the Board's 
action but did not appeal.      

3.  With respect to the left knee disorder, evidence submitted or 
secured since the November 1990 Board decision with respect to 
the left shoulder disorder is cumulative, redundant, or not so 
significant that it must be considered in order to fairly decide 
the merits of the claim.  

4.  With respect to the left shoulder disorder, evidence 
submitted or secured since the November 1990 Board decision is so 
significant that it must be considered in order to fairly decide 
the merits of the claim.   

5.  The veteran incurred a left shoulder disorder as a result of 
instability associated with his service connection left ankle 
disability.

6.  The veteran incurred a right shoulder disorder as a result of 
instability associated with his service connection left ankle 
disability.

7.  There is no competent medical evidence of a nexus between the 
veteran's low back disorder and his service-connected left ankle 
disability.  
  

CONCLUSIONS OF LAW

1.  The Board's November 1990 decision, which subsumes the RO's 
November 1989 rating decision, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(1998).

2.  No new and material evidence has been submitted or secured to 
reopen the veteran's claim of entitlement to service connection 
for a left knee disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

3.  New and material evidence has been submitted or secured to 
reopen the veteran's claim of entitlement to service connection 
for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

4.  The veteran's left shoulder disorder is proximately due to or 
the result of the service-connected left ankle disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (1998).  

5.  The veteran's right shoulder disorder is proximately due to 
or the result of the service-connected left ankle disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (1998).  

6.  The veteran's claim of entitlement to service connection for 
a low back disorder claimed as secondary to the service-connected 
left ankle disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

The veteran submitted his claim for service connection for 
disorders of the left shoulder and left knee in May 1989.  The RO 
denied the claims in a November 1989 rating decision.  The Board 
confirmed the denial in a November 1990 decision.  Therefore, the 
Board's November 1990 decision, which subsumes the RO's decision 
of November 1989, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (1998).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 5108.  
Thus, the Board must perform a three-step analysis when a veteran 
seeks to reopen a claim based on new evidence.  Winters v. West, 
12 Vet. App. 203, 206 (1999).  See Hodge v. West, 155 F.3d 1356, 
1362 (Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable possibility 
that, when viewed in the context of all the evidence, the outcome 
of the claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence may 
be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is new 
and material.  Winters, 12 Vet. App. at 206.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
This definition "emphasizes the importance of the complete 
record for evaluation of the veteran's claim."  Hodge, 155 F.3d 
at 1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be credible").  

Second, if the Board determines that new and material evidence 
has been produced, immediately upon reopening the case, the Board 
must determine whether, based on all the evidence of record, the 
reopened claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Winters, 12 Vet. App. at 206.  

Finally, if the claim is well grounded, the Board may proceed to 
evaluate the merits of the claim after ensuring that VA's duty to 
assist has been fulfilled. Id.   

The pertinent evidence of record at the time of the November 1990 
Board decision consists of service medical records, records from 
the Nevada Industrial Commission, lay statements dated in March 
1989 from B.V. and W.O., VA outpatient treatment records from 
December 1985 to May 1989, reports of VA examinations, and the 
veteran's statements in his December 1989 notice of disagreement 
and January 1990 substantive appeal.  The Board denied service 
connection for left knee and left shoulder disorders as there was 
no evidence of such disorders in service and no evidence of a 
relationship between the disorders and any service-connected 
disability.  

The Board observes that the veteran has pursued multiple claims.  
The evidence of record since the November 1990 Board decision 
relevant to the left knee and left shoulder claims consisted of: 
VA outpatient records, medical records from Nellis Air Force Base 
Hospital, reports of VA examinations in February 1992 and April 
1997, the April and September 1994 social and industrial survey, 
a January 1995 statement from Douglas J. Seip, M.D., an April 
1996 statement from Jeffrey S. Moore, M.D., a January 1983 
statement from Joseph M. George, M.D., a December 1983 statement 
from Frank W. Jobe, M.D., a May 1996 lay statement from L.D.K., 
and the veteran's personal statements and testimony.  
      
Considering this evidence, the Board finds that the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for the left shoulder.  The statements from 
Dr. Seip and Dr. Moore are particularly significant and require 
consideration with all the other evidence of record.  38 C.F.R. § 
3.156(a).  Therefore, the claim for service connection for a left 
shoulder disorder is reopened.  38 U.S.C.A. § 5108.  

However, with respect to the left knee claim, the Board finds no 
new and material evidence.  Generally, the evidence submitted 
after the November 1990 Board decision is cumulative of 
previously considered evidence.  That is, the evidence continues 
to reflect medical findings of a left knee disorder, as well as 
the veteran's assertions that the left knee disorder is related 
to the service-connected left ankle disability.  There is neither 
medical evidence that links the left knee disorder to the left 
ankle disability nor any other evidence so significant as to 
require consideration with all the other evidence of record.  
38 C.F.R. § 3.156(a).  Accordingly, the Board finds that there is 
no new and material evidence to reopen the veteran's claim for 
service connection for the left knee disorder.  38 U.S.C.A. § 
5108.  


Service Connection Claims

Factual Background

The veteran's service medical records were negative for evidence 
of any shoulder or low back disorder.  

In a March 1945 rating decision, the RO established service 
connection for chronic synovitis of the left ankle.  In a June 
1996 rating decision, the RO also granted service connection for 
degenerative joint disease (DJD) in the left ankle and 
recharacterized the disability as chronic synovitis of the left 
ankle with DJD.     

During a May 1946 VA examination, the veteran reported that in 
April 1945 he played professional baseball.  He had to quit due 
to ankle and hand pain.  He started looking for other work in May 
1945.  

During a July 1947 VA examination, the examiner found an increase 
in the dorsal kyphosis with accommodative increase in lumbar 
lordosis when the veteran stood erect.  There were no other 
significant findings related to the back or other joint.  

The veteran submitted records from the Nevada Industrial 
Commission.  A partial record dated in May 1981 indicated that 
the veteran slipped on the floor in the men's room and struck his 
left shoulder against a doorjamb.  He was initially seen in 
Sunrise Hospital emergency room with a provisional diagnosis of 
left shoulder contusion.  X-rays were negative.  When symptoms 
persisted, he underwent an arthrogram in July 1980, which 
revealed rotator cuff tear, and surgical rotator cuff repair in 
August 1980.  A statement from Gerald L. Higgins, M.D., dated in 
July 1981, revealed that the veteran initially sustained an 
injury to his shoulder in June 1980 when he tripped and fell into 
the side of a door in the men's room.  Records from Frank W. 
Jobe, M.D., revealed that in April 1982, the veteran underwent 
additional reconstructive surgery with graft for gross tear of 
the left rotator cuff.  Records from Centinela Hospital Medical 
Center showed that in June 1982 he was hospitalized for 
reconstruction of the left shoulder with an additional graft.  

In a January 1983 statement to the State Industrial Insurance 
System, Joseph M. George, M.D., related that the veteran was 60 
years old when he slipped and fell at work in June 1980 and 
sustained a left shoulder injury.  He underwent attempts at 
surgical repair in August 1980, April 1982, and June 1982.  In 
January 1983, the veteran still had left shoulder symptoms.  He 
also related suffering a low back injury when he slipped at work 
a few weeks back, though the injuries had cleared.  

VA outpatient medical records revealed that in December 1985, the 
veteran complained of pain in the right shoulder for three weeks.  
He had a history of bursitis.  Examination revealed pain, 
tenderness, and limitation of motion.  The diagnosis was probable 
exacerbation of bursitis of the right shoulder.  He returned in 
late December 1985 for follow up on pain in the right shoulder 
and gouty arthritis.  It was noted that he had possible bicipital 
tendonitis rather than bursitis.  Notes dated in November 1987 
indicated that VA prescribed a cane.  In February 1988, he 
reported that he fell and hurt his shoulder 10 days before.  
Examination revealed tenderness about the right acromioclavicular 
joint.  X-rays of the right shoulder showed minimal arthritic 
changes in the acromioclavicular joint, but were otherwise 
normal.  The diagnosis was osteoarthritis of the right 
acromioclavicular joint, post trauma.  The veteran presented in 
April 1989 with complaints of back pain for more than one week.  
He felt he must have strained it.  He walked with a crutch.  X-
rays of the lumbosacral spine showed moderate to severe 
degenerative disc disease throughout the lumbar spine, with 
spurring at several levels, and narrowing of the L3-4 interspace.  
The assessment was back pain.   

The veteran submitted two lay statements dated in March 1989.  
B.V. related that he had known the veteran since beginning 
working with him in 1969.  In June 1980, he was in the men's room 
and witnessed the veteran slip on the freshly washed floor.  He 
stated that it appeared that the veteran's ankle gave way.  He 
struck the doorjamb with his left shoulder.  W.O. had known the 
veteran for 20 years and worked with him for 15 years.  He saw 
the veteran stumble and fall numerous times because of the 
disabled left ankle.  

During a July 1989 VA examination, the veteran related that he 
had multiple left shoulder surgeries, including a rotator cuff 
reconstruction.  He stated that the left ankle chronically gave 
out, resulting in left shoulder injury.  Examination of the left 
shoulder revealed subluxation and limitation of motion.  X-rays 
showed evidence of the previous surgeries and arthritis in the 
acromioclavicular joint.  The diagnosis included chronic rotator 
cuff pathology of the left shoulder, anterior subluxation of the 
left shoulder, and arthritis of the left acromioclavicular joint.    

VA outpatient medical records dated in June 1990 showed that the 
veteran complained of low back pain for four to five days.  He 
ambulated with a cane.  Physical therapy notes dated in July 1990 
indicated that he had a painful gait due to low back pain.  The 
veteran presented in October 1990, relating that he fell the 
previous week when his left knee gave out.  He hurt his right 
shoulder trying to catch himself.  He walked with a cane.  
Examination revealed tenderness and marked limitation of motion.  
X-rays of the right shoulder were normal.  Subsequent notes 
indicated that he continued to have right shoulder problems 
through January 1991.  A February 1991 letter from Samuel W. 
Atkins, M.D., stated that the veteran complained of pain in the 
right shoulder for more than three months following an injury.  
Examination found a normal gait and tenderness and pain in the 
right shoulder.  X-rays of the lumbosacral spine taken in 
February 1991 were remarkable only for disc space narrowing at 
L3-4 and L5-S1 levels.  June 1991 X-rays of the right shoulder 
were normal.  Arthrography of the right shoulder performed in 
August 1991 yielded findings consistent with rotator cuff tear.  

Medical records from Nellis Air Force base Hospital showed that 
the veteran complained of right shoulder pain in July 1991.  The 
diagnosis was right shoulder impingement syndrome, rule out 
rotator cuff tear.  In October 1991, he underwent acromioplasty 
and decompression of the right shoulder and debridement of the 
rotator cuff.  The diagnosis at discharge was chronic impingement 
syndrome of the right shoulder with massive rotator cuff tear.  

In his December 1991 substantive appeal, the veteran related 
that, because of his service-connected left ankle disability, the 
veteran had fallen many times, resulting in six operations on his 
shoulders.

The veteran was afforded a VA examination in February 1992.  
Since the left ankle injury, he had fallen many times and injured 
both shoulders and strained his back.  Examination confirmed the 
presence of symptomatology in the low back and shoulders.  
However, the examiner commented that there were some theatrical 
overtones and anomalous findings, which made the examination 
somewhat suspect.  X-rays of the lumbar spine showed mild 
arthritis throughout, facet changes in the last three levels, and 
slight scoliosis.  The examiner reviewed the June 1991 shoulder 
X-rays.  The diagnosis included unstable left knee with torn 
anterior cruciate ligament and lateral collateral ligament 
laxity; lumbar spine strain superimposed on degenerative 
arthritis; bilateral shoulder pain, both post-operative, and 
arthritis in the acromioclavicular joint and acromioplasty on the 
right; and left shoulder failed rotator cuff repair, chronic pain 
and loss of motion.  	

Additional VA outpatient medical records revealed that in August 
1993, the veteran reported that he fell and hurt his back and 
left ankle the day before.  Examination found no bruises on back 
or ankle.  The back muscles were very tender on the right and 
there was limited forward flexion.  X-rays of the lumbosacral 
spine showed a suggestion of degenerative disc disease at L3-4, 
L45, and L5-S1 secondary to disc space narrowing and vacuum 
phenomenon, most severe at L4-5.  The diagnosis was acute sprain 
of the right low back muscles.  January 1994 right shoulder films 
showed no evidence of fracture, dislocation, or osseous or soft 
tissue abnormality.  

During the April 1994 social and industrial survey, the veteran 
related that he walked with a cane prescribed by VA three years 
ago.  He had also worn a left ankle brace for several years as 
prescribed by VA.  He had a brief career as a professional boxer 
before entering the military.  He became employed in the gaming 
industry in 1953 and continued for the rest of his working life.  
The work required being on his feet all the time.  His employment 
was terminated in 1985 after he had been increasingly prone to 
falling at work, which had begun two to three years before.  
Using the cane had reduced the number of falls.  He had suffered 
injuries to both shoulders secondary to falls over the previous 
years.    

The veteran submitted a report of a January 1995 evaluation by 
Douglas J. Seip, M.D.  According to the report, the veteran 
related that prior to service he had been a professional baseball 
player and a semi-professional boxer.  He had had four surgeries 
on the left shoulder and one surgery on the right shoulder.  The 
veteran stated that the problems began after he fell several 
times because of the ankle.  The review of systems was 
significant for history of gout.  Dr. Seip noted that the veteran 
walked with a cane.  Following the examination, Dr. Seip stated 
that the veteran had severe lateral instability of the left 
ankle.  Giving the veteran the benefit of the doubt, the shoulder 
problems were related to multiple falls.  However, it was Dr. 
Seip's opinion that, with a history of professional baseball, it 
was just as likely that the shoulder problems could have been 
caused by a significant baseball career prior to service, that 
the problems were just degenerative changes that have occurred 
over time as a result of that activity.      

In an April 1996 statement, Jeffrey S. Moore, M.D., a physician 
at Nellis Air Force Base, indicated that he had treated the 
veteran for a number of years for bilateral rotator cuff tears, 
including the recent right shoulder procedure.  The veteran had 
reported a number of instances in which he fell onto his arms 
after recurring ankle instability, which most recently affected 
his right shoulder and required a repeat operation to repair a 
massive rotator cuff tear.  It was Dr. Moore's opinion that the 
ankle instability played a role in the shoulder condition, 
especially with respect to the right shoulder.  He explained 
that, prior to the veteran's last episode of falling due to his 
ankle, he was doing relatively well.  Dr. Moore believed that 
both shoulders had been exacerbated by the ankle disability 
because of the number of falls the veteran related to him with 
subsequent injury to both shoulders.  

The veteran submitted a May 1996 statement from L.D.K.  She had 
known the veteran for 34 years and had worked with him for 29 
years.  She witnessed the veteran fall on three occasions and had 
knowledge of him having surgery on his ankle and shoulder due to 
these falls, around 1980.  

In a February 1997 statement, the veteran related that he did not 
know if his employer had maintained any personnel records or who 
would have access to them. 

In April 1997, the veteran was afforded a fee-basis VA orthopedic 
examination.  The examiner reviewed the claims folder.  The 
veteran related that the left ankle had been insecure since the 
in-service injury.  Over the years, he had increasing symptoms 
with multiple falls.  As a result of the falls, he injured both 
shoulders.  Examination of the shoulders was significant for 
limitation of motion.  The examiner indicated that the veteran 
had a highly unstable ankle.  Although he felt it was possible 
that the shoulder problems were related to the ankle disability, 
he concluded that, "given the ages and the history of 
activity," the shoulder problems were more likely not related to 
the ankle disability.  

In October 1997, the veteran testified at a personal hearing.  He 
had a long-standing left ankle disability.  The disability 
included ankle instability, for which he carried a cane to help 
maintain his balance.  The veteran had trouble with his back now 
because he put too much weight on the right side.  He estimated 
that he fell 70 times due to ankle instability before he had the 
cane.  The first time, he fell into a doorjamb and injured his 
shoulder.  He had undergone surgical treatment for bilateral 
rotator cuff tears.  

The veteran submitted a December 1997 statement from C.S., R.N.C.  
The statement indicated that the veteran had service-related left 
ankle and knee injuries.  He walked with a cane, which caused his 
gait to be off balance and resulted in chronic low back pain for 
which he took prescription medication.  

Analysis

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an injury or 
disease incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, a 
disability is service connected if it is proximately due to or 
the result of a service connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be established 
when there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. 
App. at 448.   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a belief in 
a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  A claim that is well grounded is plausible, meritorious 
on its own, or capable of substantiation.  Murphy, 1 Vet. App. at 
81; Moreau v. Brown, 9 Vet. App. 389, 393 (1996).  For purposes 
of determining whether a claim is well grounded, the Board 
presumes the truthfulness of the supporting evidence.  Arms v. 
West, 12 Vet. App. 188, 193 (1999); Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service (lay 
or medical evidence); and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza, 7 Vet. App. 
498, 504 (1995).  Where the determinative issue involves a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Secondary service connection claims must also be well grounded.  
Wallin v. West, 11 Vet. App. 509, 512 (1998); Locher v. Brown, 9 
Vet. App. 535, 538 (1996); Jones v. Brown, 7 Vet. App. 134, 136-
38 (1994).  

Left and Right Shoulders

As the Board found that there was new and material evidence to 
reopen the veteran's claim for service connection for the left 
shoulder, the Board is now required to consider the claim based 
on all the evidence of record.  Initially, the Board notes that 
it finds the claim is well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Winters, 12 Vet. App. at 206.  In addition, 
the Board notes that the veteran has had ample notice and 
opportunity to submit evidence and argument on the issue and will 
not therefore be prejudiced by the Board's consideration of the 
claim at this time.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board also finds that the veteran's claim for service 
connection for the right shoulder is well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  Finally, the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed to address the issues at hand.

The medical evidence of record reveals that the veteran incurred 
injuries to the left and right shoulders that required surgical 
treatment and still constitute chronic disorders.  In support of 
the veteran's claim, the Board's review of VA medical records 
reveals a history of reported falls affecting multiple anatomical 
locations, though not always resulting in chronic disability.  
His co-workers offered statements indicating that they witnessed 
his falls on several occasions.  One individual even witnessed 
the fall that reportedly led to the left shoulder injury in 1980 
and stated that it appeared that the left ankle gave out.  Dr. 
Moore specifically opined that the shoulder disorders were 
related to left ankle disability.  Finally, the Board notes that 
the veteran testified under oath that he had fallen many times as 
a result of left ankle instability, and that the falls had 
lessened since he used the cane.  A veteran's sworn testimony can 
be sufficient to bring the evidence into relative equipoise 
without sufficient evidence to rebut it, such that doubt must be 
resolved in his favor.  Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991). 

Further review of the evidence reveals little evidence to rebut 
the veteran's testimony.  Dr. Seip opined that it was just as 
likely that the veteran's shoulder problems were related to 
activities associated with his professional baseball career as 
related to multiple falls from left ankle instability.  The VA 
examiner from the April 1997 examination concluded that the 
shoulder problems were probably not related to the ankle 
disability, apparently based on the veteran's age and history of 
activities.  However, in light of all the evidence of record, the 
Board does not find either opinion particularly probative as to 
causation of the shoulder disorder.  Specifically, neither doctor 
explains how the torn rotator cuff suffered in each shoulder is 
related to the veteran's age or activities, such as his brief 
baseball career.  

Similarly, VA medical records show right shoulder complaints 
related to bursitis or bicipital tendonitis several years before 
any report of right shoulder injury due to falls.  However, later 
records show right shoulder complaints following reported falls 
by the veteran.  Specifically, it appears that a fall in late 
1990 ultimately led to the 1991 right shoulder rotator cuff 
surgery.   
  
Therefore, considering all the evidence of record, and resolving 
doubt in the veteran's favor, the Board finds that the evidence 
supports service connection for left and right shoulder disorders 
claimed secondary to the service-connected left ankle disability.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 
3.310(a).  

Low Back

The evidence reveals a diagnosis of lumbar spine strain with 
degenerative arthritis.  The veteran is, of course, service 
connected for a left ankle disability.  Therefore, the resolution 
of the claim ultimately rests on a medical determination: whether 
there is any etiological or aggravating relationship between the 
left ankle disability and the low back disorder.  Epps, 126 F.3d 
at 1468.  Because of the medical nature of the issue, the 
veteran, a lay person, is not competent to offer a medical 
opinion as to the etiology of his low back disorder for purposes 
of establishing a well grounded claim.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.   
  
The only evidence that addresses the etiology of the low back 
disorder is the December 1997 statement.  This statement offers 
the opinion that the veteran's use of a cane for the ankle 
disability causes a gait disturbance that results in low back 
pain.  However, it is unclear whether the statement constitutes 
competent medical evidence.  Although the signature is partially 
illegible, it appears that the opinion was offered by a certified 
registered nurse.  The opinion of a registered nurse can be 
sufficient to well ground a claim.  See Goss v. Brown, 9 Vet. 
App. 109, 113 (1996).  However, in this case, there is no 
indication that the nurse ever participated in the veteran's 
treatment, reviewed his medical records, or otherwise based the 
statement on something other than the veteran's own recitation of 
medical history.  Black v. Brown, 10 Vet. App. 279, 284 (1997).  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (medical 
history provided by a veteran and recorded by an examiner without 
additional enhancement or analysis is not competent medical 
evidence).  Lacking some such evidence, the Board finds that the 
December 1997 is not sufficient to establish a well grounded 
claim.  

Under these circumstances, the Board finds that the veteran has 
not submitted a well grounded claim for service connection for a 
low back disorder.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Epps, 126 F.3d at 1468.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for a low back disorder, he should submit competent 
medical evidence showing some relationship between the service-
connected left ankle disability and the low back disorder.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 


ORDER

As no new and material evidence has been submitted or secured to 
reopen the veteran's claim of entitlement to service connection 
for a left knee disorder claimed as secondary to the service-
connected left ankle disability, the claim is not reopened.    

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for a left 
shoulder disorder claimed as secondary to the service-connected 
left ankle disability is granted.

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for a right 
shoulder disorder claimed as secondary to the service-connected 
left ankle disability is granted.  

Entitlement to service connection for a low back disorder claimed 
as secondary to the service-connected left ankle disability.  



REMAND

In addition to the service connection claims already addressed, 
the veteran seeks entitlement to TDIU.  The Board notes that this 
claim is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.102.  

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A total disability rating for 
compensation purposes is assigned when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities, either based on schedular percentages of disability 
or on an extra-schedular basis.  38 C.F.R. § 4.16(a) and (b).

As discussed above, the Board has determined that service 
connection is in order for left and right shoulder disorders.  
Before the Board may address the issue of entitlement to TDIU, 
the RO must evaluate the newly service-connected disabilities and 
assign disability ratings.  

Accordingly, the matter is REMANDED to the RO for the following 
action:

1.  The RO should evaluate and assign 
disability ratings for the service-
connected left and right shoulder 
disabilities.  Additional development 
should be arranged as needed for evaluative 
purposes.  

2.  The RO should then readjudicate the 
veteran's claim of entitlement to TDIU.  If 
the disposition remains unfavorable to the 
veteran, the RO should issue the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  The Board intimates no opinion as 
to the ultimate outcome of the veteran's claim.  The veteran is 
free to submit additional evidence as desired.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

